Citation Nr: 1451710	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-05 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Little Rock, Arkansas. 

The Veteran testified at a Travel Board hearing before the undersigned in March 2013.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a sleep disorder and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal - Bilateral Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In March 2011, the Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral hearing loss.  In March 2013, the Veteran submitted a statement indicating that he wished to withdraw his appeal regarding that issue pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding bilateral hearing loss, and the issue is dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran was afforded a VA examination in November 2013 regarding his sleep apnea.  The examiner based his negative nexus opinion on the fact that the service treatment records did not show any symptoms of sleep apnea.  The examiner did not address the statement submitted by the Veteran's roommate during service noting that the Veteran snored and made choking sounds during his sleep.  Additionally, the Veteran has claimed that his sleep apnea may be secondary to or aggravated by his service-connected sinusitis and rhinitis.  The examination did not address this contention.  Therefore, the Board finds that an additional opinion is necessary to clarify the etiology of the Veteran's sleep apnea.

The Board also notes that the Veteran has not received a VA examination and the record does not contain a medical nexus opinion regarding his back disability.  The Veteran has asserted that he has a back disability that is causally related to the manual labor he performed during service.  The Veteran notes that he did not report the pain during service, although it was present.  Current records show a diagnosed back disability.  The Board finds that a VA examination is necessary to determine if the Veteran has a current back disability related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his sleep apnea and back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the November 2013 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his sleep apnea.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed sleep apnea had its onset during service?  The examiner should specifically address the March 2011 lay statement from the Veteran's in-service roommate.  

b.)  Is it at least as likely as not that the Veteran's diagnosed sleep apnea is causally or etiologically related to, or permanently aggravated by, his service-connected rhinitis or sinusitis?  

All findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for a VA examination of his back.  The examiner should review the claims file and list all current diagnoses related to the back.  The examiner should then answer the following question:

Is the Veteran's back disability causally or etiologically related to service, to include the Veteran's manual labor during his active duty?  The examiner should note the Veteran's lay statements indicating that he experienced pain, but pushed through without complaint.  Additionally, the examiner should address the post-service back complaints related to moving furniture (August 2005) and a motor vehicle accident (July 2006).

All findings and conclusions should be set forth in a legible report.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Following completion of the above-requested development, to the extent possible, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


